 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                    NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO

12   JON VALLIERE, EILEEN FOSTER, ANTONIO                  Case No. 3:17-cv-00123-JST
     GARCIA, and SAMANTHA WEST, individually
13   and on behalf of all similarly situated current and   Assigned to the Hon. Jon S. Tigar
     former employees,
14
                            Plaintiffs,                    [PROPOSED] ORDER RE: STIPULATION
15                                                         TO FURTHER EXTEND MOTION FOR
            v.                                             PRELIMINARY APPROVAL DEADLINE
16
     TESORO REFINING AND MARKETING
17   COMPANY LLC, TESORO LOGISTICS GP, LLC,
     and DOES 1 through 10, inclusive,
18
                            Defendants.
19
     JINETRA BONNER, individually, on behalf herself
20   and all others similarly situated,              Case No. 17-CV-03850-JST
21                          Plaintiffs,
22          v.
23   TESORO REFINING & MARKETING
     COMPANY, LLC, a Delaware Limited Liability
24   Company; and DOES 1 through 100 inclusive,
25                          Defendants.
26

27

28
                                      [PROPOSED] ORDER RE: STIPULATION TO FURTHER EXTEND
                                              MOTION FOR PRELIMINARY APPROVAL DEADLINE
                                                     Case Nos. 3:17-cv-00123-JST/17-CV-03850-JST
 1                                                  ORDER
 2          The Court, having considered the parties’ Stipulation to Further Extend Motion for Preliminary
 3   Approval Deadline, and finding good cause appearing, hereby ORDERS that:
 4          1.     The deadline to file a Motion for Preliminary Approval shall be continued from
 5   Wednesday, April 24, 2019 to Wednesday, May 8, 2019;
 6          2.     The hearing on Plaintiffs’ Motion for Preliminary Approval shall be continued from
 7   Thursday, May 30, 2019 to Thursday, June 13, 2019 at 2:00 p.m.
 8                 IT IS SO ORDERED.
 9

10

11
               April 25, 2019
     Dated: _________________                           __________________________________________
12
                                                        Jon S. Tigar, United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1
                                     [PROPOSED] ORDER RE: STIPULATION TO FURTHER EXTEND
                                             MOTION FOR PRELIMINARY APPROVAL DEADLINE
                                                    Case Nos. 3:17-cv-00123-JST/17-CV-03850-JST
